Registration No. 333- As filed with the Securities and Exchange Commission on July 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cape Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-1294270 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 225 North Main Street Cape May Court House, New Jersey 08210 (Address of Principal Executive Offices) Cape Bank Employees’ Savings & Profit Sharing Plan and Trust (Full Title of the Plan) Copies to: Mr. Michael D. Devlin Marc P. Levy, Esquire Chief Executive Officer and President Luse Gorman Pomerenk & Schick, P.C. Cape Bancorp, Inc. 5335 Wisconsin Ave., N.W., Suite 780 225 North Main Street Washington, DC 20015-2035 Cape May Court House, New Jersey 08210 (202) 274-2000 (609) 465-5600 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.[X] CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Participation Interests Pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. Pursuant to Rule 457(h)(3) no registration fee is required to be paid. This Registration Statement shall become effective upon filing in accordance with Section 8(a) of the Securities Act of 1933 and 17 C.F.R. § 230.462. 2 PART I. Items 1 and 2.Plan Information and Registrant Information and Employee Plan Annual Information This Registration Statement relates to the registration of an indeterminate number of participation interests in the Cape Bank Employees’ Savings & Profit Sharing Plan and Trust (the “Plan”).Documents containing the information required by Part I of the Registration Statement have been or will be sent or given to participants in the Plan, as specified Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). Such documents are not being filed with the Commission, but constitute (along with the documents incorporated by reference into this Registration Statement pursuant to Item 3 of Part II hereof) a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II. Item 3.Incorporation of Documents by Reference The following documents previously or concurrently filed with the Commission are hereby incorporated by reference in this Registration Statement: a)The Company’s Prospectus (Commission File No. 333-146178) filed with the Commission on November 27, 2007 pursuant to Rule 424(b)(3) of the Securities Act; b)The Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (File No. 001-33934), filed with the Commission on March 16, 2010, pursuant to Section 13(a) of the Securities Exchange Act of 1934, as amended; c)All other reports filed by the Company pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, since the end of the year covered by the Annual Report on Form 10-K referred to in (a) above; and d)The description of the Company’s common stock contained in the Registration Statement on Form 8-A filed with the Commissionon January 30, 2008 (File No. 001-33934). e)The Company’s Form 11-K for the Plan for the year ended December 31, 2009 (File No. 001-33934) filed with the Commission on June 29, 2010 pursuant to Section 15(d) of the Securities Exchange Act of 1934, as amended. All documents subsequently filed by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended, after the date hereof, and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed incorporated by reference into this Registration Statement and to be a part thereof from the date of the filing of such documents.Any statement contained in the documents incorporated, or deemed to be incorporated, by reference herein or therein shall be deemed to be modified or superseded for purposes of this Registration Statement and the prospectus to the extent that a statement contained herein or therein or in any other subsequently filed document which also is, or is deemed to be, incorporated by reference herein or therein modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement and the prospectus. All information appearing in this Registration Statement and the prospectus is qualified in its entirety by the detailed information, including financial statements, appearing in the documents incorporated herein or therein by reference. 3 Item 4.Description of Securities Not applicable. Item 5.Interests of Named Experts and Counsel None. Item 6.Indemnification of Directors and Officers Articles 10 and 11 of the Articles of Incorporation of the Company set forth circumstances under which directors, officers, employees and agents of the Company may be insured or indemnified against liability which they incur in their capacities as such. ARTICLE10.Indemnification, etc. of Directors and Officers. A.Indemnification.The Corporation shall indemnify (1) its current and former directors and officers, whether serving the Corporation or at its request any other entity, to the fullest extent required or permitted by the MGCL now or hereafter in force, including the advancement of expenses under the procedures and to the fullest extent permitted by law, and (2)other employees and agents to such extent as shall be authorized by the Board of Directors and permitted by law; provided, however, that, except as provided in SectionB of this Article 10 with respect to proceedings to enforce rights to indemnification, the Corporation shall indemnify any such indemnitee in connection with a proceeding (or part thereof) initiated by such indemnitee only if such proceeding (or part thereof) was authorized by the Board of Directors of the Corporation. B.Procedure.If a claim under SectionA of this Article10 is not paid in full by the Corporation within sixty (60) days after a written claim has been received by the Corporation, except in the case of a claim for an advancement of expenses, in which case the applicable period shall be twenty (20) days, the indemnitee may at any time thereafter bring suit against the Corporation to recover the unpaid amount of the claim.If successful in whole or in part in any such suit, or in a suit brought by the Corporation to recover an advancement of expenses pursuant to the terms of an undertaking, the indemnitee shall also be entitled to be reimbursed the expense of prosecuting or defending such suit.It shall be a defense to any action for advancement of expenses that the Corporation has not received both (i) an undertaking as required by law to repay such advances in the event it shall ultimately be determined that the standard of conduct has not been met, and (ii)a written affirmation by the indemnitee of his good faith belief that the standard of conduct necessary for indemnification by the Corporation has been met.In (i) any suit brought by the indemnitee to enforce a right to indemnification hereunder (but not in a suit brought by the indemnitee to enforce a right to an advancement of expenses) it shall be a defense that, and (ii)any suit by the Corporation to recover an advancement of expenses pursuant to the terms of an undertaking the Corporation shall be entitled to recover such expenses upon a final adjudication that, the indemnitee has not met the applicable standard for indemnification set forth in the MGCL.Neither the failure of the Corporation (including its Board of Directors, independent legal counsel, or its stockholders) to have made a determination prior to the commencement of such suit that indemnification of the indemnitee is proper in the circumstances because the indemnitee has met the applicable standard of conduct set forth in the MGCL, nor an actual determination by the Corporation (including its Board of Directors, independent legal counsel, or its stockholders) that the indemnitee has not met such applicable standard of conduct, shall create a presumption that the indemnitee has not met the applicable standard of conduct or, in the case of such a suit brought by the indemnitee, be a defense to such suit.In any suit brought by the indemnitee to enforce a right to indemnification or to an advancement of expenses hereunder, or by the Corporation to recover an advancement of expenses pursuant to the terms of an undertaking, the burden of proving that the indemnitee is not entitled to be indemnified, or to such advancement of expenses, under this Article10 or otherwise shall be on the Corporation. C.Non-Exclusivity.The rights to indemnification and to the advancement of expenses conferred in this Article10 shall not be exclusive of any other right that any Person may have or hereafter acquire under any statute, these Articles, the Corporation’s Bylaws, any agreement, any vote of stockholders or the Board of Directors, or otherwise. 4 D.Insurance.The Corporation may maintain insurance, at its expense, to insure itself and any director, officer, employee or agent of the Corporation or another corporation, partnership, joint venture, trust or other enterprise against any expense, liability or loss, whether or not the Corporation would have the power to indemnify such Person against such expense, liability or loss under the MGCL. E.Miscellaneous.The Corporation shall not be liable for any payment under this Article10 in connection with a claim made by any indemnitee to the extent such indemnitee has otherwise actually received payment under any insurance policy, agreement, or otherwise, of the amounts otherwise indemnifiable hereunder.The rights to indemnification and to the advancement of expenses conferred in SectionsA and B of this Article10 shall be contract rights and such rights shall continue as to an indemnitee who has ceased to be a director or officer and shall inure to the benefit of the indemnitee’s heirs, executors and administrators. Any repeal or modification of this Article10 shall not in any way diminish any rights to indemnification or advancement of expenses of such director or officer or the obligations of the Corporation arising hereunder with respect to events occurring, or claims made, while this Article10 is in force. ARTICLE11.Limitation of Liability.An officer or director of the Corporation, as such, shall not be liable to the Corporation or its stockholders for money damages, except (A)to the extent that it is proved that the Person actually received an improper benefit or profit in money, property or services for the amount of the benefit or profit in money, property or services actually received; or (B) to the extent that a judgment or other final adjudication adverse to the Person is entered in a proceeding based on a finding in the proceeding that the Person’s action, or failure to act, was the result of active and deliberate dishonesty and was material to the cause of action adjudicated in the proceeding; or (C)to the extent otherwise provided by the MGCL.If the MGCL is amended to further eliminate or limit the personal liability of officers and directors, then the liability of officers and directors of the Corporation shall be eliminated or limited to the fullest extent permitted by the MGCL, as so amended. Any repeal or modification of the foregoing paragraph by the stockholders of the Corporation shall not adversely affect any right or protection of a director or officer of the Corporation existing at the time of such repeal or modification. Item 7.Exemption From Registration Claimed. Not applicable. Item 8.List of Exhibits. Regulation S-K Exhibit Number Document Reference to Prior Filing or Exhibit No. Attached Hereto 4 Form of Common Stock Certificate * 5 Opinion of Luse Gorman Pomerenk & Schick, P.C. Attached as Exhibit 5 10 Cape Bank Employees’ Savings & Profit Sharing Plan and Trust Attached as Exhibit 10 Consent of Luse Gorman Pomerenk & Schick, P.C. Contained in Exhibit 5 Consent of KPMG LLP Attached as Exhibit 23.2 Consent of Crowe Horwath LLP Attached as Exhibit 23.3 24 Power of Attorney Contained on Signature Page 99 Prospectus Supplement ** * Incorporated by reference to Exhibit 4 to the Registration Statement on Form S-1 (File No. 333-146178) filed by the Company under the Securities Act with the Commission on September 19, 2007, and all amendments or reports filed for the purpose of updating such description. ** Incorporated by reference to the Pre-effective Amendment No. 3 to the Form S-1 (Commission File No. 333-146178) filed by the Company under the Securities Act with the Commission on November 13, 2007. 5 Item 9.Undertakings The undersigned registrant hereby undertakes: 1.To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement to include any material information with respect to the plan of distribution not previously disclosed in this Registration Statement or any material change to such information in this Registration Statement; 2.That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; 3.To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the Plan; 4.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. 6 SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in Cape May Court House, State of New Jersey, on this 22nd day of July, 2010. CAPE BANCORP, INC. By: /s/ Michael D. Devlin Michael D. Devlin Chief Executive Officer and President (Duly Authorized Representative) POWER OF ATTORNEY We, the undersigned directors and officers of Cape Bancorp, Inc. (the “Company”) hereby severally constitute and appoint Michael D. Devlin, as our true and lawful attorney and agent, to do any and all things in our names in the capacities indicated below which said Michael D. Devlin may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the registration of participation interests under the Cape Bank Employees’ Savings & Profit Sharing Plan and Trust, including specifically, but not limited to, power and authority to sign for us in our names in the capacities indicated below the registration statement and any and all amendments (including post-effective amendments) thereto; and we hereby approve, ratify and confirm all that said Michael D. Devlin shall do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Michael D. Devlin Director, Chief Executive Officer and President July 22, 2010 Michael D. Devlin (Principal Executive Officer) /s/ Guy Hackney Senior Vice President and Chief Financial Officer July 22, 2010 Guy Hackney (Principal Financial and Accounting Officer) /s/ James J. Lynch Director July 22, 2010 James J. Lynch /s/ Agostino R. Fabietti Director July 22, 2010 Agostino R. Fabietti Signatures Title Date /s/ Robert F. Garret, III Chairman of the Board July 22, 2010 Robert F. Garrett, III /s/ Frank J. Glaser Director July 22, 2010 Frank J. Glaser /s/ Louis H. Griesbach, Jr. Director July 22, 2010 Louis H. Griesbach, Jr. /s/ David C. Ingersoll, Jr. Director July 22, 2010 David C. Ingersoll, Jr. /s/ Joanne D. Kay Director July 22, 2010 Joanne D. Kay /s/ Matthew J. Reynolds Director July 22, 2010 Matthew J. Reynolds /s/ Thomas K. Ritter Director July 22, 2010 Thomas K. Ritter The Plan.Pursuant to the requirements of the Securities Act of 1933, the trustees (or other persons who administer the Plan) have duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Cape May Court House, State of New Jersey, on July 22, 2010. Cape Bank Employees’ Savings & Profit Sharing Plan and Trust By: /s/ Guy Hackney Name:Guy Hackney Title:Senior Vice President and Chief Financial Officer EXHIBIT INDEX Regulation S-K Exhibit Number Document Reference to Prior Filing or Exhibit No. Attached Hereto 4 Form of Common Stock Certificate * 5 Opinion of Luse Gorman Pomerenk & Schick, P.C. Attached as Exhibit 5 10 Cape Bank Employees’ Savings & Profit Sharing Plan and Trust Attached as Exhibit 10 Consent of Luse Gorman Pomerenk & Schick, P.C. Contained in Exhibit 5 Consent of KPMG LLP Attached as Exhibit 23.2 Consent of Crowe Horwath LLP Attached as Exhibit 23.3 24 Power of Attorney Contained on Signature Page 99 Prospectus Supplement ** * Incorporated by reference to Exhibit 4 to the Registration Statement on Form S-1 (File No. 333-146178) originally filed by the Company under the Securities Act with the Commission on September 19, 2007, and all amendments or reports filed for the purpose of updating such description. ** Incorporated by reference to the Pre-effective Amendment No. 3 to the Form S-1 (Commission File No. 333-146178) filed by the Company under the Securities Act with the Commission on November 13, 2007.
